Johns, Jr., Chancellor.
The case should be con sidered with reference to the state of things existing at the time of the sale to Ingram. For, from that period the defendant, Adkins, by tbe deed from himself and wife to Ingram, disabled himself from any execution of his contract with the complainant. It is, therefore, only necessary to consider whether, anterior to such conveyance to Ingram, the complainant had been guilty of gross negligence by the omission to execute a deed from himself and to pay the $300.00. Such negligence justified Adkins in abandoning the contract.
It is evident that, under the contract, the complainant was to hold the $300.00 in consequence of the title to the *129marsh being in the wife of Adkins; and that he was not bound to pay this cash sum, or to execute a deed on his part,until the title to the marsh should be conveyed to him, or until, at least, a tender of such conveyance should be made. Until such conveyance or tender by the defendant, Adkins, the complainant, could not be in loches. Had Adkins and his wife executed such conveyance and tendered the same to the complainant, with a demand for performance on his part, or, what would have been better, had they deposited such conveyance in the hands of Mr. Frame, as an escrow, to be delivered on payment of the $300.00 and the execution and delivery of a deed by the complainant for the woodland, and had the complainant thereafter refused or neglected to accept such conveyance and to execute the contract on his part, by conveying the woodland and paying the $300.00 ; and further,had this defendant not so materially altered the condition of the property accepted by him in part execution of the contract, as he has done by cutting off the timber, in a great degree destroying its value—under such a state of facts, he might have been entitled to declare the contract abandoned and to re-sell his own land. But, under the present state of facts, a court of equity cannot hold him justified in that course, both because he had not himself, before the re-sale to Ingram,tendered performance of the contract on his own part or taken the usual and proper steps to obtain its execution by the complainant; and, additionally, because, having cut off nearly all the timber, it would be against equity and good conscience to allow him to repudiate the contract, after he had himself gained such substantial benefits under it, and so altered the condition of the land delivered to him as not to be able to put the complainant in statu quo.
Under all the circumstances this is a clear case for equitable relief. The complainant has not been guilty of loches, such as to forfeit his right to a specific perform*130anee; and his equity is strongly enforced by the condition in which the defendant has placed the woodland; so that to deny him relief would be practically to leave him deprived both of the benefit of the contract and of all that was substantially valuable in his own property—and that without any loches on his part.
The defendant, Ingram, having purchased with knowledge of the contract, took his title subject to the complainant’s equity.
Let a decree be entered according to the prayer of the bill.